Title: To Thomas Jefferson from Henry Knox, 24 December 1793
From: Knox, Henry
To: Jefferson, Thomas



Sir
December 24. 1793.

I have the honor to transmit you, the enclosed letter, dated the 20th. inst: received this day, from the Governor of Maryland, with sundry depositions, relative to the augmentation of force alledged to have been received in the port of Baltimore by the French Privateer Schooner Industry, and the capture of the Brig Cunningham by the Sans Cullotes of Marseilles.
I have the honor also to inclose a statement respecting the pay &c. supposed to be due the Marquis de la Fayette had he not relinquished the same. I am, Sir, Most respectfully—Your obedt: Servt:

H Knox

